 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ.M. Fields Inc., of Florida and the Ideal ShoeCo., wholly owned subsidiaries of Food Fair, Inc.andRetailStore Employees Union,Local 345,AFL-CIORetail Clerks International Association.Cases 3-CA-3746-2 and 3-CA-3847August 27, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH, AND JENKINSOn May 5, 1970, Trial Examiner Marion C. Ladwigissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. Thereafter, the Respondentfiled 'exceptions to the Decision and a supportingbrief limited to the Trial Examiner's finding a violationof Section 8(a)(3) of the Act with respect to thedischarge of Filomena Marianetti. The General Coun-selfiledexceptions and a supporting brief to theTrial Examiner's failure to find that Respondent vio-lated Section 8(a)(1) of the Act by creating an impres-sion of surveillance of its employees' union activities.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner, with the addition noted in themargin.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-'The Trial Examiner found that Respondent coercively interrogatedemployee Causyn by stating to him that Respondent knew he was passingout union cards and asking how many others were doing so, and alsoby asking employee Marianetti to report any union activity to RespondentThe General Counsel excepts to the Trial Examiner's failure to findthat these interrogations also tended to create an impression of surveillanceWe find merit in this exception, and accordingly find Respondent'saforesaid conduct also violative of Sec 8(a)(1) for that additional reasonSeePlasticard Company,168 NLRB No 26, fn3,Sackett Transportation,etc,169 NLRB No 57tions Board adopts as its Order the RecommendedOrder of the Trial Examiner, as modified below,and hereby orders that Respondent, J. M. Fields,Inc., of Florida and the Ideal Shoe Co., wholly ownedsubsidiaries of Food Fair, Inc., Gates, New York,their officers, successors, and assigns, shall take theaction set forth in the Trial Examiner's RecommendedOrder, as so modified:1.Under paragraph 1 of the Order, change subpara-graph (f) to (g) and subparagraph (g) to (h), andsubstitute as (f) the phrase "creating an impressionof surveillance of the union activities of employees."2.Insert as the next to the last paragraph ofthe notice: "We will not create an impression ofsurveillance of the union activities of our employees.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C.LADWIG,Trial Examiner: These consolidatedcaseswere tried at Rochester,New York,on October21-22, 1969,'and on January6-7, 1970,pursuant to chargesfiled byRetail Store Employees Union,Local 345, AFL-CIO, RetailClerksInternational Association,herein calledthe Union,on April3 (amended July 16)and on August4,and pursuant to a consolidated complaint issued onSeptember 24 (and amended at the trial).The primaryissues are whether the Respondents,J.M. Fields Inc.,of Florida and the Ideal ShoeCo., wholly ownedsubsidiariesof Food Fair,Inc., herein called the Company(or Fieldsand Ideal when referred to separately) (a) restrained andcoerced employees during the Union'sorganizing driveby unlawful interrogation, warnings,threats,and otherconduct,(b) discriminatorily discharged three union sup-porters, and (c)unlawfully discharged a supervisor to givea color of validity to one of the alleged discriminatorydischarges,in violation of Section 8(a)(1) and(3) of theNational Labor Relations Act, as amended.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considerationof thebriefsfiled bythe General Counsel and the Company,Imake the following:FINDINGS OF FACT1.THEBUSINESSOF THE COMPANY AND THE UNIONINVOLVEDFields and Ideal are wholly owned subsidiaries of FoodFairs, Inc. Fields, a Florida corporation, maintains its princi-pal office in New York City; operates an interstate chainof discount retail stores, including the Gates, New York,store involved in this proceeding; annually sells and distrib-utes goods and products valued in excess of $1 million;and annually receives at its stores goods and productsvalued in excess of $50,000 directly from other States.'All dates, unless otherwise indicated, are in 1969185 NLRB No. 73 JM FIELDS INC, OF FLORIDAIdeal, a Pennsylvania corporation, maintains its principaloffice in Philadelphia; manufactures, sells, and distributesshoes and related products; operates (as a joint employerwith Fields) a retail shoe outlet in the Fields' Gates, NewYork, store; annually manufactures, sells, and distributesproducts valued in excess of $1 million, and annually shipsproducts valued in excess of $50,000 from outside theState of New York directly into that State. Fields andIdeal admit, and I find, that they are engaged in commercewithin the meaning of Section 2(6) and (7) of the Act,and that the Union is a labor organization within themeaning of Section 2(5) of the ActiITHE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundOn March 19, a group of Gates store employees quitworking and went to the front of the store, planning togo on strike over working conditions. Department ManagerFilomena Mananetti (later discharged on July 7) was inthe group. After some discussion, the employees decidedto call the Union instead of striking, and returned towork. The next day, March 20, Department Manager Wil-liam Essig (discharged March 29) and Department ManagerJohn Causyn (who quit in May) met with union representa-tives, and returned to the store with authorization cards,which they and Department Manager Marianetti thereaftersolicited employees to sign. (The Company admitted atthe trial that these department manager were employees,and not supervisors as defined in the Act The complaintalleges that the discharges of Department Managers Essigand Mananetti, and two other persons, were discriminatorilymotivated.)On March 19 or 20, the union activity was reportedtoFieldsVice President of Industrial Relations JeromeWalker, who assumed personal charge of the Company'sefforts to keep out the Union. (The Company had successful-ly opposed each previous organizational drive in its multi-state chain of about 60 nonunion discount retail stores )After giving preliminary instructions over the telephone,and directing that no employee would be discharged withouthispersonal sanction,Walker went to the Gates storeon March 21 and joined with store, district, and regionalmanagement in the campaign (discussed hereafter) to dis-suade the department managers, as "supervisors," fromsupporting the union activities, and in otherwise counteringthe organizational efforts.A vigorous election campaignfollowed, and on July 3, the employees voted 82 to 25against union representation.The complaint alleges that the Company unlawfully inter-fered with the employees' organizational rights by interrogat-ing,warning, and threatening the department managers,and by other conduct.B. Alleged 8(a)(1) ViolationsIInvolving department managersa.Interrogation223On March 20, the day before Vice President Walkerarrived at the Gates store, Fields District Manager DonaldBleecker went to Department Manager Marianetti's depart-ment. According to Marianetti's credited and undisputedtestimony, Bleecker said he had heard a union was tryingto get in the store and asked her "if I knew anythingabout it, and at the time I told him that I didn't." (Thisconversation occurred the same morning that DepartmentManagers Essig and Causyn met with the union representa-tives.Union cards were brought to the store at noonthat day.) Bleecker "told me to listen and see if I couldfind out what was going on and I told him I would."That afternoon, Bleecker returned to Marianetti's depart-ment and asked her, "Did you hear anything about unionactivity?" She answered yes, and he "asked me who wasinvolved andif cards were being passed out, whowas collecting cards and I said I didn't know who wascollecting the cards." I find that this interrogation of theadmittedly nonsupervisory employee was coercive, and vio-lated Section 8(a)(1) of the Act.At noon on March 20, an hour before he was scheduledto report to work, Department Manager John Causynarrived at the store from the union meeting and beganpassing out union authorization cards in the lunchroom.That afternoon, as credibly testified by Causyn (whoimpressedme as an honest witness), District ManagerBleecker talked to him in Security Supervisor Herbert Court-wright's office, telling him that someone had reported thathe was passing out union cards in the store. Causyn deniedit.Later that day, Causyn was called into Store ManagerAndrew Psilopoulos' office where Bleecker stated, "Weknow you're definitely passing out union cards," and that"as of now you are fired." However, Bleecker then motionedto Psilopoulos to take Causyn into the next office, andCausyn overheard Bleecker placing a call to Vice PresidentWalker. In the next office, Psilopoulos interrogated Causynabout "why I was doing it." Then (in Causyn's words),"Mr. Bleecker called us back to Mr. Psilopoulos' officeand told him that he couldn't fire me and he said thathe wanted to know how many cards I had and I toldhim about twenty...He asked me if there was anybodyelse soliciting from the Union and I told him I Sh'dn'tknow." Causyn was then sent back to work, after beingcautioned about the Company's no-solicitation rule (whichlawfully prohibited solicitation "during working time" ifit"interfereswith work or normal store procedures andoperations")The next day, March 21, Psilopoulos sentthe store employees a letter which began:Mr. Causyn, Department Manager of Health andBeauty Aids, has advised me that he has obtainedthe signatures of a few people on cards authorizinga union. I felt that several points should be madeclear to all of you.First,Mr. Causyn is a supervisor-a part of manage-ment of the store. In his position he has no legal 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDright to be getting signatures for a union. THIS ISA VIOLATION OF THE LAW. We did not givehim permission to do this.(The letter also stated that anyone who had signed acard "HAS A LEGAL RIGHT TO DEMAND THATIT BE GIVEN BACK. If you are one of the few whosigned and you have second thoughts,you can demandthat the card be returned to you.") Bleecker was notcalled as a witness. Psilopoulos did not specifically denythe interrogation, nor that Bleecker first told Causyn thathe was discharged, and he did not detail what transpiredwhen Causyn was called to the office. He testified thathe and Bleecker telephoned Walker before the interview,andWalker "advised us to speak to Mr. Causyn andadvise him of our solicitation policy." However the March21 company letter, which nowhere mentioned the no-solicita-tion rule, tends to corroborate Causyn's version by showingthat the Company's major concern was with having thisdepartment manager,as a so-called supervisor, not solicitingatallfor the Union. Moreover, Causyn impressed meas the more trustworthy witness, and I credit his versionof what happened. I find that Psilopoulos' and Bleecker'sinterrogation of Causyn concerning his union sympathy,the number of cards he had, and whether anybody elsewas soliciting for the Union violated Section 8(a)(1) oftheAct as alleged in the complaint. I further find thatthis interrogation of the admittedly nonsupervisory employeewas particularly coercive, in view of the facts that it occurredafter he was told he was discharged, and that the followingday he was singled out in the company letter and accusedof violating the law by getting signatures for the Union.b.Warnings and ThreatsOn March 21, the day after Department Managers Causynand Marianetti were interrogated, Vice President Walkerheld a meeting with the department managers in the store.As credibly testified by Causyn, Walker informed the depart-ment managers that "it was against the Taft-Hartley Law"for them to solicit for the Union. Confirming that thiswas said, Store Manager Psilopoulos testified that Walkertold the department managers that "they were an armofmanagement and explainedtheTaft-HartleyLaw . . . That management . . could not solicit "Department Manager Essig credibly testified that Walkerstated that the department managers, being supervisors,could not take part in the Union, and that he was explainingthis "because he felt that we could get in trouble " AlthoughWalker denied telling the department managers they weresupervisors and were not permitted to solicit union cards asitwas a violation of the Taft-Hartley Act, headmitted-after being shown his pretrial affidavit-that hetold them that supervisors were not permitted to solicitunion cards. At one point, he testified that he told thedepartmentmanagers that he had heard "one of theprincipal solicitors of cards [Department Manager Causyn]was a supervisor in the store." As previously indicated, itwas on thissame, day, March 21, that Psilopoulos informedthe store employees by letter that it was a violation of thelaw for Causyn, as a "supervisor," to get signatures for aunionSimilarly,Department Manager Essig credibly testifiedthat sometime the following week (about March 25, 4days before his discharge on Saturday, March 29), FieldsRegional Personnel Director Richard Bengraff, in the pres-ence of Psilopoulos and District Manager Bleecker in Psilo-poulos' office, told him that he could not join the Union,and could not solicit for the Union "because of the Taft-Hartley Law which states that supervisors could not solicitfor or against the union," to which Essig responded thathe did not consider himself a supervisor. (Bengraff, whodid not directly deny talking to Essig about his beinga supervisor,testified that Essig stated "he was not sayinghe was soliciting but if he had been soliciting he wouldcontinue."Psilopoulos appeared to be fabricating what hap-pened when he testified, "We discussed with Mr. Essigthe solicitation of union cards on company time and toldhim that we had a no-solicitation rule and that we wishedhim to stopHe . told us .he had every right to,if he wished to. I interpreted this to mean that he wouldnot stop. However, we did explain to him that we hada no-solicitation policy and we did wish him to stop."Whether anything was said in this particular conferenceabout soliciting on company time, as claimed by Bengraffand Psilopoulos but denied by Essig, I credit Essig's testimo-ny that Bengraff told him in the presence of Psilopoulosand Bleecker that he could not solicit for the Union becauseof the Taft-Hartley Act.)On Friday, March 28, DistrictManager Bleecker andStore Manager Psilopoulos approached Department Manag-erMarianetti and asked her about the company she hadthe night before. (Marianetti testified that on that Thursdayevening, James Columbo, a representative of the Union,had visited her in her home "and the following morningwhen I went to work I mentioned to a few employeesthat I had signed a card and apparently one of themtoldMr. Psilopoulos.") She told them she had signed aunion card. Psilopoulos "said I couldn't belong to theUnion because I was a department manager."Marianettistated,"I've known Jim Columbo for a long time andhe explained to me that I could belong to the Unionbecause I couldn't hire or fire." She added, "Jim Columbowouldn't lie to me If he says I could belong to it thenIcould " (Psilopoulos did not deny this conversation.Bleecker, who no longer works for Fields, did not testify.)Accordingly, I find,as alleged inthe complaint, thatthe Company advised and warned employees (departmentmanagers)that they could not join or engage in activitieson behalf of the Union, in violation of Section 8(a)(1)of the Act.Concerning the further allegation that the Companythreatened employees with discharge if they gave any assist-ance or support to the Union, Department Manager Causyncredibly testified that following Vice PresidentWalker'sMarch 21 meeting with the department managers, Causynwent to the store manager's office and "I told Mr. Psilopou-los I was sorry it all started . .So [Assistant StoreManager] Borssuk said, `Why don't you go up and clearyourself with Mr. Walker ' " Causyn then met with Walker,explainedwhy he wasorganizingfor the Union, and Walkersaid (in Causyn's words), "I could have been dismissed forsoliciting because it was against the Taft-Hartley Law " JM FIELDS INC, OF FLORIDACausyn stated that the way he understood it, he couldnothave been fired for it.Walker responded, "I'll fireyourout of here in three seconds as proof to you." Theycontinued to talk, andWalker did not discharge him(As previously indicated, Causyn thereafter quit) Walkerdid not deny using these words, or threatening to dischargeCausyn, but he claimed that Causyn admitted solicitingunion cards on company time Causyn appeared to bethemore trustworthy witness, and I credit his versionof what happened. Accordingly, I find that the Companythreatened an employee with discharge if he solicited forthe Union, thereby violating Section 8(a)(1) of the Act.Although admitting in its brief "that in the very earlystages of the organizing campaign the Company proceededon the assumption that the Department Managers were`supervisors'within the meaning of the Act and on thatbasis sought to discourage them from participating in thesolicitation of cards," the Company contends that "thissituation was speedily corrected and at an early date, theDepartment Managers and all other employees were clearlyadvised byWalker and others as to their rights undertheAct." I reject this contention as unsupported by theevidenceHowever, even if the Company did in some wayat some undisclosed time advise the employees of the depart-ment managers' organizational rights, the Company indi-cates no justification for its wrongful "assumption" thatnonsupervisory department managers were supervisors, anditsdiscouragement of their union activity at a time whenthey were taking a leading role in the organizational driveMoreover, the coercive effect of the unlawful interrogation,warnings, and threats was compounded when the Companyincorrectly advised all the employees in writing that adepartment manager "has no legal right to be getting signa-tures for a union," and emphasized that "THIS IS AVIOLATION OF THE LAW"-thereby wrongfully label-ing lawful organizational efforts as a violation of the lawin the same letter in which the Company was emphasizingthat any card signer had a "LEGAL RIGHT" to demandhis card back. I also note, as discussed hereafter, theCompany permitted an antiunion department manager toviolate the no-solicitation rule the following week by askingemployees during their working time if they wanted theirunion cards back, and that on March 27, Store ManagerPsilopoulos wrote the employees another antiunion letterinwhich he stated, "The fact is that nearly all of thepeople who signed cards last week have asked to get themback." I find that even if the Company's unsupportedcontention were true, the asserted belated advice to theemployees would not in these circumstances remedy theabove-found Section 8(a)(1) violations.2.Otheralleged interferenceThe General Counsel failed to prove that the Companycreated the impression of engaging in surveillance of theemployees' union activities, and that Store Manager Psilo-poulos'meetingswith small groups of employees werecoercive.The alleged discriminatory issuance of a warning slipto employee Joseph Libertore is discussed next.C. Dischargeof Employeesand Supervisor1.Discriminatory motivation revealed225On Saturday morning, March 29, Ideal District ManagerNeal Delaney (the supervisor later discharged by FieldsDistrictManager Bleecker), went to the Gates store tovisit Ideal's shoe department there.While in the store,he went to the office and had a conversation with StoreManager Psilopoulos about the union activity As Delaneycredibly testified,Psilopoulos "made the remark that itwasonly a matter of time until the people who were prounionin the store would be out. "Then Psilopoulos stated thatemployee Joseph Libertore, in the shoe department, hadbeen "shooting off his mouth" about the Union, and Psilo-poulos instructed Delaney to "startlaying the groundworkfor getting rid of Mr. Libertore" (Psilopoulos testified "Ireally don't recall" saying much more to Delaney in thediscussion than there appeared to be union activity inthe store, and "I don't believe" the names of individualemployees were discussed. He denied giving Delaney anyinstruction concerning what to do concerning individualemployeesUpon closely observing Psilopoulos' demeanoron the stand, while giving this testimony and the testimonyconcerning the later discharges, I concluded that he wasnot doing his best to be a candid witness. Delaney impressedme as an honest, forthwright witness, and I credit hisversion of what transpired Emphasis supplied )Later thatmorning,Delaney gave employee Libertorea formal warning in writing for habitual tardinessWhenasked on cross-examination about the nature of the problemthat led to Libertore'swarning,Delaney credibly testifiedthat Libertore was habitually late to work (arriving lateand working late), but that "Probably if Mr Libertorehad not been involved in the conversation regarding theUnion his tardiness would have been tolerated indefinitely "Although there is no evidence that any employee overheard,or was aware of, Psilopoulos' instructions to lay the ground-work to get rid of Libertore for talking about the Union,the Company had permitted Libertore to work the staggeredhours for months, until his union talk began. I thereforefind that, because of the timing of the discriminatonlymotivated warning, it tended to interfere with the employees'exercise of their Section 7 right to support the Union,and that the Company violated Section 8(a)(1) byissuingit.Ihave considered the Company's discriminatory motiva-tion for issuing this written warning, and also Store ManagerPsilopoulos' remark about there being only a matter oftime until the prounion employees in the store would beout, in determining the Company's motivation for discharg-ing Essig later that day, and for discharging Mananettiand Armon shortly after the election. The Company admitsin its brief that "there is no question concerning the factthat the Company had full and complete knowledge concern-ing the union sympathies and activities of the three dis-charged employees, to wit: Essig, Marianetti, and Armon." 226DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Discharge of William Essigand that he usually did thiswithout prior approval,fillingout themarkdownpapers later.When placedin chargeof the sportinggoods departmentinNovember 1967, hewas. instructed not to miss a saleif themerchandise was.damaged. He had never been warned or reprimanded abouttheway hehandledmarkdownsOn this occasion, hisassistantwas at lunchand he had not hadtime to fillout the markdownpapers.Therewas apparently no problemin his departmentof an inventoryshortagecaused byfailingto recordmarkdowns,inasmuch as there was an inventoryoverage.Psilopoulos,who had been transferredto the Gates storeas store manager on March3, testified, "I do not knowwhat thesituation was on markdownsprior to my arrival,"and that hewas not aware of any previous markdownviolationby Essig, who he testifiedhad an inventory overage.He testifiedthat hehad a policyof taking corrective meas-uresbeforedischarge:"However,itwas dust a week orso prior tothe incident that we had a department manager'smeeting atwhichIdid explain the markdown policies."The credible evidenceshows that markdownshad beendiscusssdin one of theroutine meetings,but that nothingwas said about obtainingprior approval formarkdownson individual soiled or damaged items. Instead,Psilopouloshad described the procedureformaking markdowns onmultiple items, such as ad merchandise:telling them (asPsilopouloshimself testified) that themerchandise mustbe listed on the markdownform, approved in writing bythe store manager,taken to the stockroom and reticketed,and returnedto thefloorat themarkdown price.Psilopoulos'conductat thetime of thedischarge demon-strated that he was not concerned with having the markdownprocedure(including the stockroom reticketing)appliedto the saleof a displayitemsuchas Essig sold Delaney.It is evidentthathe made no investigation,and took noaction againstthe frontsupervisorwho approved the mark-downon thebicyclebearing Essig's handwritten price tag,because Psilopoulos was not even aware at the trial thatthe employeepurchaserecord showedonly a $4 markdown(from $24.97 to $20.97), withthe 5 percent employee dis-count accountingfor the other $1. When asked at thetrialwhat he knewof theincidentwhich led toEssig'sdischarge,Psilopoulostestified, "Essig put a priceof $19.95on the bike and Mr. Delaneytook thebike and wentto our employee register and received anadditional 5%at the $19.95 price." (Emphasis supplied.)Thus,Psilopoulossummarily discharged Essig,the firstperson he dischargedat the Gatesstorefor such aviolation,without investigatingwhy awritten approval was givenat the employeeregisterfor a markdown on an item not bearingan official stockroomticketMoreover,when asked what procedureEssig should havefollowed,Psilopoulos madeit clear thathe had not intendedfor the procedureoutlined to the department managers(including the requirementthat themerchandise be reticket-ed in the stockroom) to beapplied tothe sale ofa displayitemHe testifiedthat Essig,after recordingthe markdownand getting it approved,then "should have reticketed thebikein question and then sold it at themarkdown price "(Later,as an apparentafterthought,Psilopoulos testifiedthat he told thedepartment managers that all markdownsSportingGoodsDepartment Manager Essig(dischargedonMarch 29) was oneof the employees who met withthe union representativesonMarch 20,brought unioncards to thestore at noon thatday, and 'began passingthemout.Although admittedlya nonsupervisory employee,theCompanyattemptedto stop hisunion solicitations,VicePresidentWalkertellinghim in a group meetingon March 21,and PersonnelDirectorBengraff telling himpersonallyaboutMarch 25 (in the presenceof DistrictManager Bleecker and Store Manager Psilopoulos), thathe could not as a supervisorsolicit for the Union Thereafter,Psilopoulostalked tohim in theofficeaboutviolatingthe no-solicitation rule. Psilopoulos restricted him to thesportinggoodsdepartment,except forlunch and breaks,and assignedSecuritySupervisorCourtwright to watchhim "to seehe stayedinhis area and did not soliciton company time,"and to learn what caused Essig tohave anoveragein hisdepartmentinventory.Essig's actions were still beingobserved by Courtwrighton Saturday morning,March 29,when Store ManagerPsilopoulos was talkingin the officeto Ideal District Manag-erDelaney about"laying the groundwork for getting nd"of a prounion shoedepartmentemployee, and about itbeing"only a matter of time"until the prounion peoplein the store"would be out."Sometime that morning, acustomerasked fora particularbicyclewith trainer wheels.Therewas one ondisplay, but itwas shopworn,havingbeenon the floor for about2months.Courtwright wentto the stockroomwith Essigto look for another, but foundonly one which was damaged.The customer refused tobuy the bicycle.Around lunchtime,Ideal District Manager Delaney wentto thesporting goods departmentand asked for the samemodel bicycle.In the presenceof Courtwright, Essig offeredto sell the display bicycle (whichcost$18.25) at the "saleprice" of $19.97 ($5 off the $24.97 regularprice),tellingDelaney it was the only one in stock.Delaney said hewould take it. Essig wrote out a tagfor thereducedprice, and told Delaney to take itthrough theemployees'cash registerDelaney did, and the transaction was shownon the employee purchase record as a gross saleof $20.97,employee discountof $1, anda netsale of $19.97. Delaneythen signed the record, and the person acting as frontsupervisoradded hersignature in the columnfor "authorizedapproval."Withoutsaying anything to Essig or Delaney, SecuritySupervisorCourtwnghtwentto the officeand reportedthemarkdown to Store Manager Psilopoulosand DistrictManager Bleecker.Psilopoulos immediatelytelephoned VicePresidentWalker,and receivedauthorizationto dischargeEssig for taking an unauthorized markdown.About 15minutesafter thesale,Psilopoulos summoned Essig tothe officeand questionedhim in Courtwright'spresence.Psilopoulos asked whether Essighad sold a bicycle, whatthe retailpricewas, and whathe sold it for.Essig explainedthat it was a display item.Psilopoulos told him,"You'redischarged for violationof company policy "Essig crediblytestifiedthat he had customarily givena customer a markdown on shopworn display merchandise, JM FIELDS INC, OF FLORIDArequire written authorization of management. Even if thisdisputed testimony were credited, it would not have placedEssig and other departmentmanagerson notice thatpriorauthorization would be required for each individual mark-down, and that themanagementwould no longer permitEssig's customary practice of making the sale of soileddisplayitemsand later filling out the markdown papers.)Despite Psilopoulos'assertionthatEssig should havemarked down the bicycle and sold it after receiving writtenauthorization for the markdown, both Psilopoulos and VicePresident Walker thereafter testified that point-of-sale mark-downs were forbidden. Psilopoulos testified, "I'm statingthat to my knowledge we adhere to the company policywhichstatesthere is no point-of-sale markdown. . . .We would not give the authorization for the point-of-salemarkdown for a customer." Vice President Walkertestified that it is a company policy that "markdownsat the point-of-sale is prohibited " However, such a ruleisnotspecificallymentioned in the company manual forsupervisors, and Bernard Pincus, the storemanager immedi-ately before Psilopoulos, testified that tloorsamples areoccasionally marked down, and "If a departmentmanagerisapproached by a customer and wants a markdown ona display merchandise, the department manager is to getpermissionfrom one of themanagers"When testifyingthat there was a companywide rule against point-of-salemarkdowns, both Psilopoulos and Walker appeared to begiving fabrications,in aneffort to strengthen the Company'scase.It is not disputed that Essig violated the Company'srule againstunauthorized markdowns, and it was stipulatedthat in a number of the other stores, employees havebeen discharged "for violation of markdown procedures."On the other hand, the credible evidence clearly showsthat not only Essig but a number of other departmentmanagers in this store had been making point-of-sale mark-downs without prior authonzation-as Essig openly didon this occasion.The question here is not, as contended in the Company'sbrief,whether Essig violated the markdown policy, butwhether Essig's violation of the rule requiring prior authori-zation for markdowns was the real reason for his discharge.The General Counsel argues that the assigned reasonwas a pretext, citing the Company's animus against unionactivity,company knowledge of Essig's union support,Essig's following of "established markdown practice" atthis store, the "entire candidness" of the sale, this beingthe initial such discharge at this store, and "the undeniedremarksmade to employee Armon by Psilopoulos thatEssig's discharge was related to the fact that he was passingout cards for the Union." The last alleged factor is basedon the testimony by employee Pamela Armon (dischargedJuly 8), who testified that after Essig's discharge, she toldStoreManager Psilopoulos "that Bill Essig got a rawdeal .that every department manager in the storeshould get fired for the same reason . . . I know of acustomer that came in the store and the departmentmanagermarked $15 off an article." Psilopouloscommented that he "didn't know about it." When asked ifPsilopoulosmade any further comment about Essig,Armon answered, "He said that Bill was passing cards out227for the union, right?" Evidently Armon was not giving theentire conversation, and the context of the comment is notsufficiently clear I therefore do not rely on this purportedcomment as a basis for determining the Company'smotivationIn itsbrief, the Company argues- "In evaluating whetheror not the Company discharged Mr. Essig on a pretext,it isworthwhile to consider whether or not the Companyneeded such a pretext in his case"-citing Essig's violationof the no-solicitation rule.However, credited testimonygiven by Essig shows a good reason for the Companynot having discharged him for that reason The Companywas permitting an antiunion department manager to violatethe no-solicitation rule by asking employees during theirworking time if they wanted their union cards back. Essigtestified (on direct and cross-examination) that during theweek before his discharge on Saturday, March 29, heobserved department manager Rose Rizzari with a list,going through the store and talking to employees duringworking hours, soliciting them to get their signed unioncards back, and stating "it was perfectly legal to do so."(Later in the trial, Rizzan and other employees testifiedabout Rizzari's antiunion activity, but this additional testi-mony was offered by the General Counsel only to challengeher credibility as a company witness on the markdownpractice in the store.) The evidence further shows thatonMarch 27 of that week, Store Manager Psilopoulosadvised the employees that "nearly all of the people whosigned cards last week have asked to get them back."(Psilopoulos did not inform the employees from whomhe received the information.) The fact that the Companydid, at the least, permit the antiunion solicitation on workingtime was established by Essig's credited and undisputedtestimony that notice was given to Security SupervisorCourtwright, whom Psilopoulos had assigned to observeEssig to see that he did not engage in prounion solicitationon company time. Essig mentioned Rizzan's antiunion solici-tation to Courtwnght twice, stating "she couldn't do that,"but both times, Courtwright "kind of ignored me." Court-wright was not called to testifyAlthough the Companydenied in its answer that Courtwnght was a supervisor,Vice PresidentWalker testified that where the securityman was not "under an embargo such as I imposed [againstany employee being discharged during the organizing drivewithoutWalker's personal sanction], the security wouldhave the right to discharge anybody." Courtwnght, whomWalker called "the security man" and Essig call "the securityguard," was present in Walker's separate meeting on March21withRegional Personnel Director Bengraff and thestore supervisorsHe was likewise treated as part of manage-ment when he was used asa witnessin various conferenceswith individual employees, pursuant to Walker's instructionsin the March 21 supervisors'meeting,that "no employeewas to be spoken withprivately " I find that theevidence shows that Security Supervisor Courtwnght hadbeen given the authority to discharge employees, and wastherefore a supervisor as defined in the Act, and thathe was acting as a part of management in the Company'santiunion campaign.Ignoring Essig's testimony that he had customarily givena customer a markdown on shopworn display merchandise,and that he usually did this without prior approval, the 228DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany further argues in its brief "It would almostappear from the circumstances of this case that Mr. Essigwas deliberately going out of his way to court dischargesince his actions in regard to the bicycle incident, in frontof the security officer, are not explainable on any otherbasis " I do not agree. Rather than courting discharge,Essig was following his customary practice. (In this connec-tion, I note that Essig's testimony is undisputed, that hehad sold without prior authorization a $5 damaged fishingbox for $3 to the night security guard, Mr. Palermo.)Yet Psilopoulos summarily discharged Essig without anypriorwarning,withoutmaking any investigation of thestore practice, and without considering the fact that thedisplay bicycle (which had been rejected by another customerthat morning) was still sold at a small profitHaving considered all the evidence and circumstances,including Psilopoulos' discriminatory motivation expressedthat same morning to Ideal District Manager Delaney,I find that the Company (Store Manager Psilopoulos andVice President Walker) seized on the markdown rule viola-tion as a pretext for discharging this union supporter,and discharged Essig because of his union activities inviolation of Section 8(a)(3) of the Act.3.Discharge of Neal DelaneyOn April 1, Ideal District Manager Delaney (the supervi-sor who purchased the display bicycle from Essig on March29) was discharged by Fields District Manager Bleecker.The General Counsel contends that Delaney's dischargeviolated Section 8(a)(1) of the Act because it was motivatedby a desire "to give a color of validity" to the discriminatorydischarge of employee Essig, citingJ.B.Martin Co.,164NLRB 460, enfd. 395 F.2d 690 (C.A. 4, 1968) The Companycontends that "The record as a whole makes it clear thatDelaney's discharge did not in any way relate to the unionsituationin the store."If credited,Delaney's testimony shows that there wassuch a relationship. Delaney testified that Bleeckertoldme that I was part of the management and Ihad made an error in judgment by not reporting thisinfraction, andI knew there wasunionactivity andI shouldn't have gotten involved with Bill Essig.Whathe meant by involved I still don't know. His conversa-tionwas that I had made an error in judgment bynot reportingMr. Essig to the store manager. Thiswas a violation of the store policy and he said Iwas being discharged because of prior trouble withthe Company. [Emphasis supplied ]Bleecker did not testify.IdealNorthern Regional Supervisor Frank Jaffe, Dela-ney's immediate supervisor, was present in this conference.Although he gave a similar account of what Bleecker said,he denied that there was any mention of the Union, andtestified thatDelaney "said he knew it was wrong andfelt everyone was doing it and that in his mind that madeit right.and with the security man standing there, thesecurityman wascondoning it too " Delaney, anextremely alert person, impressedme as an honest,trustworthy witness. I discredit Jaffe's denial, and creditDelaney's testimony that Bleecker mentioned the unionactivity in the store and made the statement about Delaneygetting involved with Essig. Accordingly, I find that Essig'sdiscriminatory discharge was involved in the decision todischarge Delaney and also find, as contended by the Gener-alCounsel, that "Delaney was a victim of the plan toget rid of Essig," and that the Company "had to dischargehim in order to lend credibility to its position that Essigwas discharged for a serious infraction of company policy."The company witnesses appeared less than candid whentestifying about the decision to discharge Delaney. IdealExecutive Vice President Jack L. Weissman testified thatonMondaymorning, March 31, he spoke to District Manag-er Bleecker or Store Manager Psilopoulos, got the storyabout the Saturday markdown incident, concluded thatitwas a breach of security regulations, discussed it withIdealRegional Supervisor Jaffe who was in his office atthe time, and "told Mr. Jaffe to make arrangements tomeet Mr Delaney and see that he was discharged." (Weiss-man offered no explanation for Bleecker, a Fields manager,dischargingDelaney.) Jaffe had a different version (butstillno explanation why Bleecker did the discharging)Jaffe testified that onSundayevening,March 30, Weissmancalled, said "I was to discharge Mr Delaney," and thathealready"had spoken to Fields' people and made hisdecision." The explanation for Bleecker's participation inthe discharge comes from the testimony of Store ManagerPsilopoulos.He testified that Bleecker was present in hisofficeon Saturday,March 29, was aware at the timethatDelaney was involved in the Essig incident, and "wein turn called Mr. Walkerfor his advice.Mr Bleeckerterminated Mr. Delaney ..the following week." (Emphasissupplied.) Thus, Bleecker discharged Delaney after gettingthe "advice" of Fields Vice President Walker, who hadassumed personal charge of the Company's efforts to keepout the Union. As already found, Walker gave his authoriza-tion over the telephone that Saturday for the discriminatorydischarge of Essig. I further find that when talking withBleecker about Delaney's involvement in the incident, Walk-er decided to have Delaney discharged, and that the above-noted conflicts between Weissman's and Jaffe's testimonyresulted from their attempts to conceal this decision, whichWeissman and the "Fields people" were discussing thatweekend.As justification for the April 1 discharge of Delaney,the Company cites various reasons Ideal had for discharginghim in December 1968, when it sent him to an industrialpsychologist.Delaney was having marital troubles, washeavily in debt, and had run up a high rental car billwhile accepting a car allowance. His bad credit ratingprevented him from buying a new car, and he owed Idealover $2,000 (for an unpaid loan and the unauthorizedcar rentals). However, Ideal had not discharged him. Afterthe psychologist found him to be "an extremely brightyoung man," Ideal in December purchased him a newcar to drive, in February increased the number of stores(shoe department) under his jurisdiction from five to eight,and gave him a $1,000 a year salary increase, and onMarch 19 gave him an additional $303 loan for his lawyerin his bankruptcy matter.Delaney had previously worked for a shoe companyfor over 6 years, and had been serving as assistant operations JM. FIELDS INC, OF FLORIDA229manager when he left that employment.IdealExecutiveVice President Weissman described his work as "very satis-factory" and"generally good."His only written reprimandabout his work was anintercompany memo written tohim by Fields District Manager Bleecker on March 6,for not keeping Bleecker'soffice advised of his weeklyitinerary.However,Weissman and Regional Supervisor Jaffegave the dubious testimony that Weissman orally gaveDelaney a final warning in February(when his jurisdictionand salary were increased),andWeissman testified thatthemarkdown incident was the "straw that broke thecamel's back." Weissman conceded that "None of my peoplehad ever been fired for receiving anything but authorizedmarkdowns prior to Mr. Delaney." In its brief, the Companyalso argues that Delaney's acceptance of the$5markdownhad ramifications that went far beyond the $5 becausehe was responsible for thousands of dollars of markdowns,and "He was aware,or should have been aware, of theCompany's policy in regard to unauthorized markdownsand the Company could hardly condone his actions inthis situation and still expect him to be responsible forfollowing markdown procedures for his own department."The Company offered no evidence of any problem of unau-thorized markdowns in the shoe departments,and offeredno explanation how Delaney would be involved in suchmarkdowns(which evidently would be under the controlof the store security and supervision.)Ifind that thesearguments are mere afterthoughts, and that the real reasonforDelaney'sdischargewas the Company's attempt toconceal its discriminatory motivation for discharging Essig.Accordingly,Ifind that as alleged in the complaint,the Company discharged Delaney to give a color of validityto the discharge of employee Essig, and thereby interferedwith the employees'organizational rights in violation ofSection 8(a)(1) of the Act.4 Discharge of Filomena MananettiIn its brief, the Company admits knowledge that Mrs.Marianettiwas "one of the employees in the forefrontof organizing activity at the store."She was departmentmanager over the infant and girls department,and wasthe highest paid department managerVicePresident Walkertestified that during the time he was in the store priorto the July 3 election,he observed her on the floor andshe was doing better than average. When Assistant StoreManager Albert Borssuk was asked if she was generallya good worker,he answered, "Verygood worker."She was on a 2-week vacation at the time of the election.When she 'reported back to work on Monday, July 7,StoreManager Psilopoulos discharged herAccording toher testimony,"He . . . told me that he was sorry hehad to let me go and I said,`What for? . .The uniontalk is all over,what's the difference9'He said, `I'm firingyou for insubordination.'I said, `For what?' He said, `Forthe past two weeks.'Well, I said, `What insubordinationin the past two weeks?'He said, `Against me,Mr. Whiteand Mr.Borssuk'"Marianetti further testified that shehad been in the store several times during her vacation.She denied having any conversation during that time withAssistant Store Manager Raymond White(who later testifiedas a company witness, but who gave no testimony aboutMananetti ever being insubordinate to him)Mananettitestified that she did have a conversation with AssistantStoreManager Borssuk during her vacation,but indicatedthat she had not said anything insubordinate to him. (Bors-suk later testified in detail about his conversations withMarianetti during the election campaign,but nowhere statedthat she had been insubordinate.)Mananetti then testified,"Another day I walked in the store while on vacationand I stopped to talk to Mickey Lawrence and Mr. Psilopou-los came in and walked over to me and says, `Fran, quittalking to the employees.'Isaid,`All I did was stopto ask Mickey to meet me at the restaurant after shegets through at 1.00'He said,"Iwould appreciate itif you don't talk to her."When Psilopoulos testified, the Company introduced intoevidence his notes of the July 7 discharge conference.Theyindicated that he terminated Fran Mananetti for"Insubordination to me and Mr.WhiteDuring unionactivity Fran found it necessary when asked to do somethingto make remarks such as `get lost' `get off my back' whileother employees were present." The notes do not indicatewhen she made such remarks, or to whom.When questionedabout his conversations with Marianetti,he testified thathe had a number of conversations with her,and thathe made a report ofeachconversation and put it in herfolder."Ihad one conversation,atwhich time I'm notsure, abouther general attitude toward me . . .I'vehadMrsMarianetti tell me to get off her backand to get lost when giving her instructions.Therefore,would have discussed insubordination with her. . .I'dsay that is what I would have reported at specific timesinher folder.Again,the dates I'm not sure of." (Heappeared to be deliberately vague.) The Company introducedthe six intercompany memos in Marianetti's personnel fold-er.All of them seem to be related to her union activityduring the campaign.Three were written by Borssuk, onApril 9 and 10,and three were written by Psilopoulos,on April 14,May 15, and May 31. Not a word is mentionedin any of them about Marianetti being insubordinate toany supervisor,about her attitude toward Psilopoulos, orabout her telling him or any other supervisor to "getoff her back"or to "get lost."Thus, neither the testimonyof Assistant Managers White and Borssuk,nor the reportstoMarianetti's folder,support Psilopoulos'claim that shehad been insubordinate.Inote that the first four memostoMarianetti's folder were written shortly after Psilopoulosrevealed the Company's discriminatory motivation by tellingIdealDistrictManager Delaney"itwas only a matterof time until the people who were prounion in the storewould be out," and telling him to "start laying the ground-work for getting rid" of a prounion shoe department employ-ee. It is clear from both Psilopoulos'and Walker's testimonythatPsilopouloswanted to discharge Mananetti duringthe election campaign,but was restrained by Vice PresidentWalker Under these circumstances,itwould appear thatifMarianetti had been insubordinate before going on vaca-tion,she would have been reprimanded for it and a memowould have been added to her personnel folder, as "ground-work" for her discharge.She positively denied that shehad been accused of insubordination Having found Psilo- 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDpoulos not to have been a trustworthy witness, I discredithis testimony that she had been insubordinate,and thathe had discussed it with her.(He conceded on cross-examination that insubordination had not been mentionedin any of the memos in her personnel folder.)When later questioned about what happened while Mar-ianetti was on vacation,Store Manager Psilopoulos testified,"I had occasion to tell MrsMarianetti not to botherour employees on working time . . and this would occasiona remark like, `Get off my back' or `Get lost' from Mrs.Marianetti."From the way he testified,itseemed thatthiswas a mere repetition of earlier such remarks, andthat it did not make enough impression on him for himto recall just what was said.Having found that he fabricatedtestimony about earlier insubordination,and having notedthat his assistants,White and Borssuk,did not corroboratehis claim that Marianetti had been insubordinate to oneor both of them,Ihave considerable doubt in my mindwhether or not this testimony is likewise fabricated.Howev-er, even assuming that Marianetti did make such a remarktoPsilopouloswhile she was on vacation,Ifind fromall the evidence and circumstances,including the Company'sdiscriminatory motivation and union animus, that Psilopou-los and Vice President Walker were then seeking a pretextfor discharging this leading union supporter,and that theCompany did discharge her on her first workday afterthe election(at a time when the discharge could not beused as a basis for setting aside the election)inorderto discourage future union activity.The Company contends, though, that the thing whichprecipitatedMarianetti's discharge was her conduct in call-ing Vice President Walker a"son-of-a-bitch" at the preelec-tion conference on July 3, after Walker had objected toher being a second union observer at the election. Butin making this contention(based on Walker's and Psilopou-los' testimony at the trial),the Company offers no explana-tion why this accusation was nowhere mentioned in StoreManager Psilopoulos'discharge conference notes, whichconfirm Marianetti's testimony that when Psilopoulos dis-charged her,he accused her of being insubordinate toonly the store supervision.The Company's election observer,who Walker testified had overheard the remark,was notcalled as a witness to corroborate Walker's and Psilopoulos'testimony.Psilopoulos(who testified that he was not presentto hear the remark)claimed that Walker was quite upsetafterwards and "told me that Mrs Marianetti was to bedismissed when she returned from vacationfor insubordina-tion toward him," yet gave no explanation for not carryingoutWalker's purported instructions.(Emphasis supplied.)When recalled to rebut Walker and Psilopoulos' testimony,Marianetti positively denied making the remark,and theunion representative at the preelection conference testifiedthat he did not hear it. I find that this purported reasonfor the discharge is a mere fabrication,belatedly addedbyWalker and Psilopoulos in the hope of strengtheningthe Company's defense.The Companyalso contends that it"had what it feelswas more than adequate grounds for discharging Mananetti"earlier but"deferred disciplinary action prior to the electioninorder to insofar as possible preserve the laboratorytype conditions mandated by the Board," and further, thatVicePresident Walker had refused to permit Store ManagerPsilopoulos to discharge her because of the policy establishedon March 19 that Walker would not permit any personnelactionswhich"would tend to upset the equilibrium ofthe work force."These arguments ignore the direct evidenceof the Company's discriminatory motivation,as expressedby Psilopoulos to a supervisor(Delaney)before his dis-charge. Furthermore, as found above, Walker authorizedon March 29 the discriminatory discharge of DepartmentManager Essig,a leading organizer for the Union. (Thisdischarge, as well as Delaney'sApril 1 discharge,occurredin the early part of the organizingdrive,before the petitionfor an election was filed Of course, any discriminatorydischarge occurring in the period between the filing ofthe election petition and holding of the election couldresult in the setting aside of the election,upon the filingof timely election objections.) Moreover,having consideredall the evidence,Ihave concluded that Psilopoulos wasattempting to lay the ground work for a pretextual dischargeof Mananetti.Accordingly, I find that the Company dischargedMarianetti because of her active union support,and thatthe discharge violated Section 8(a)(3) of the Act as allegedin the complaint.5.Discharge of Pamela ArmonEmployee Armon (who was discharged on July 7) hadbeen employed about 3-1/2 years as a cashier and courtesydesk clerk.During the organizing campaign, she openlysupported the Union.At one employee meeting conductedby Store Manager Psilopoulos,she disputed some of theinformation he was giving, and in another meeting whenhe said,"this should be one happy family," she spokeup, "Well,this used to be one happy family but it's notany more, it's like Sing Sing now."On April 3(6 days after Psilopoulos instructed IdealDistrictManager Delaney to start laying the groundworkfor getting rid of a prounion employee), Assistant StoreManager White began writing memos to Armon's personnelfolder for being tardy(The store opened at 10 o'clock,and for months she had been reporting to work late almosteverymorning-sometimes as much as15, 30, or moreminutes after her 9 o'clock starting time.)She had notheeded repeated verbal reprimands.She refused to signthe April 3 memo, and continued to report late, despitecontinuedwarnings.Even after her starting time waschanged from 9 to 12 o'clock,she was tardy about halfof the time(from 1 to 9 minutes, except 23 minutesonce on a Saturday).Prior to the union activity in the store,Armon hadbeen reprimanded for arguing with,and being discourteousto, customers.In February,as credibly testified by AssistantManager Borssuk,she told a customer, "Goddamn it, Idon't have to put up with this. You didn't buy this particularmerchandise in the store and I'm not going to acceptit as a return from you."On May 22, Borssuk overheard Front Supervisor BeihlerrequestArmon not to open her register but to relievethe girl on the courtesy desk for the lunch hour.In frontof customers,Armon responded, "This goddamn store, JM FIELDS INC, OF FLORIDA231Ihave to put up with this everytime I come in here.I see no reason why this has to go on." This was reportedto AssistantManager White, who wrote his fourth memoto her personnel folder, for "being late & her bad attitudetoward customers & employees." (The first three memos,datedApril 3, 18, and May 1, were for tardiness.) OnSaturday,May 24, White overheard Armon complaining,in front of customers and other cashiers and customers,to Beihler about his asking her to go from one registerto another. Armon admitted telling Beihler that "nobodyknows what they're doing around here," and "I probablyhave to wind upcleaningthat register before I work onit,"and that this was a poor place to work. (Armontestified,"Iwas angry. I had been pushed around thatstore from the beginning to the end, believe me ") Whitesuspended her for the rest of the day, and on the followingMonday, when Store Manager Psilopoulos returned, hesuspended her for the week (When asked about the disci-pline, she testified, "I didn't think we were in schoolthat we had to be disciplined. Okay, what was the reasonI was laid off for a week, because I was bad?")On July 3, Armon was the union observer at the election,which the Union lost. On Monday, July 7, when Armonheard about department manager Manonetti's discharge,she called in that she was sick, and did not work thatday. On Tuesday, July 8, she got into an argument witha customer soon after arriving at work. As credibly testifiedby Assistant Manager White, the customer thereafter com-plained to him that when she was going through Armon'sregister with an article which had no price ticket, Armonasked her why she buys clothes with no tickets The customer"didn't like it," and Armon told her to "stick them upher-." (Armon denied making the remark However, Whiteimpressedme as an honest witness, and I discredit thedenial.)White reported the incident to Store Manager Psilo-poulos, who (after checking with Vice President Walker)discharged Armon for the incident, for continued tardiness,and insubordination.Having considered all the evidence and circumstances,Ifind that the General Counsel has failed to prove bya preponderance of the evidence that the assigned reasonsforArmon's discharge, including her serious misconducton the day of her discharge, were not the real reasonsfor her termination. I shall therefore recommend dismissalof the allegation that Armon was unlawfully discharged.CONCLUSIONS OF LAW1By discriminatonly dischargingWilliamEssig onMarch 29 and Filomena Mananetti on July 7, 1969, todiscourage membership in the Union, the Company engagedinunfair labor practices affecting commerce within themeaningof Section 8(a)(3) and (1) and Section 2(6) and(7) of the Act.2.By discharging Neal Delaney on April 1, 1969, togive a color of validity to the discriminatory dischargeof Essig, the Company interfered with, restrained, andcoerced its employees in the exercise of their Section 7rights, in violation of Section 8(a)(1) of the Act.3.By coercively interrogating nonsupervisory departmentmanagers, by advising and warning them that they couldnot join a union or engage in union activity, by threateningone of them with discharge if he solicited for the Union,and by issuing an employee a written warning for tardinessin order to lay the groundwork for discriminatorily discharg-ing the employee, the Company further interfered withthe exercise of its employees' Section 7 rights, in violationof Section 8(a)(1) of the Act.4. The General Counsel failed to prove that the dischargeof Pamela Armon violated the Act.5The General Counsel failed to prove that the Companyviolated the Act by creating the impression of surveillanceof union activities, or by conducting interviews with smallgroups of employeesTHE REMEDYIshall recommend that the Respondents be orderedto cease and desist from the unfair labor practices foundand from like or relatedinvasionsof the employees' Section7 rights; to take certain affirmative action designed toeffectuate the policies of the Act, to offerreinstatementtoWilliam Essig, Filomena Marianetti, and Neal Delaney,with backpay computedin a mannerset forth inF. WWoolworth Company,90 NLRB 289,plus interest at 6percent perannumas prescribed inIsis Plumbing & HeatingCo., 138 NLRB 716; and to post appropriate notices.Accordingly, on the basis of the foregoing findings andconclusions, and on the entire record, I recommendpursuantto Section 10(c) of the Act issuance of the following:ORDERRespondents, J. M. Fields Inc., of Florida and the IdealShoe Co., wholly owned subsidiaries of Food Fair, Inc.,their officers, agents, successors, and assigns, shall:1.Cease and desist from-(a)Discharging or otherwise discriminating against anyemployee because of his membership in or activity onbehalf of Retail Store Employees Union, Local 345, AFL-CIO, Retail Clerks International Association, or any otherlabor organization.(b)Discharging any supervisor in order to give a colorof validity to the discriminatory discharge of an employee.(c)Coercively interrogating any of its employees aboutemployees' union sympathy or union activity.(d)Advising or warning any nonsupervisory departmentmanager that he cannot join a union or engage in unionactivity(e)Threaten any nonsupervisory department managerwith discharge if he solicits for a union(f) Issue any employee a written warning for a purposeof laying the groundwork for discriminatorily dischargingthe employee.(g) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rightsunder Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer William Essig, Filomena Marianetti, and NealDelaney immediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantially 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDequivalent positions, without prejudice to their seniority orother rights and privileges, and make them whole in themanner set forth in the section of the Trial Examiner'sDecision entitled "The Remedy "(b)Notify the above-named persons if presently servingin the Armed Forces of the United States of their rightto full reinstatement upon application in accordance withthe Selective Service Act and Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(c)Expunge from his personnel records, and disregard,the written warning issued to Joseph Libertore on March29, 1969.(d)Preserve and, upon request,make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all records necessary to analyzethe amount of backpay due under the terms of this recom-mended Order(e)Post in its Gates, New York, store copies of theattached notice marked "Appendix "2 Copies of the notice,on forms provided by the Regional Director for Region3,after being duly signed by an authorized representativeof the Respondents, shall be posted by the Respondentsimmediately upon receipt thereof, and be maintained for60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilypostedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced, orcovered by any othermaterial(f)Notify the Regional Director for Region 3, in writing,within 20 days from the receipt of this Decision, whatsteps the Respondent has taken to comply herewith'IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfoundfor the earnings lost as a result of their dischargein 1969, plus 6 percent interest.WE WILL NOTdischarge or discriminate againstany employee for supporting the Retail Store EmployeesUnion, Local 345, AFL-CIO, Retail Clerks Interna-tional Association, or any other union.WE WILL NOT discharge any supervisor in an effortto conceal a discriminatory motivation for dischargingan employee.WE WILL NOT coercively interrogate any employeeabout our employees' union sympathies or union activi-tiesWE WILL NOT tell any nonsupervisory departmentmanager he cannot join a union or engage in unionactivity.WE WILL NOT threaten any nonsupervisory depart-ment manager with discharge if he solicits for a union.WE WILL NOT issue any employee a warning tolay the groundwork for discriminating against him.WE WILL withdraw from his folder, and disregard,the written warning given to Joseph Libertore on March29, 1969.WE WILL NOT unlawfully interfere with our employ-ees' union activities.JM. FIELDS INC.,OF FLORIDA ANDTHE IDEAL SHOE CO.,WHOLLYOWNED SUBSIDIARIESOF FOOD FAIR, INC.(Employers)'In the event no exceptions are filed as provided by Sec 102 46of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, recommendations, and Recommended Orderherein shall, as provided in Sec 102 48 of the Rules and Regulations,be adopted by the Board and become its findings, conclusions and order,and all objections thereto shall be deemed waived for all purposesin the event that the Board's Order is enforced by a judgment ofaUnited States Court of Appeals, the words in the -notice reading"Posted by Order of the National Labor Relations Board" shall bechanged to read "Posted pursuant to a Judgment of the United StatesCourt of Appeals enforcing an Order of the National Labor RelationsBoard "'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional DirectorforRegion 3, in writing, within 10 days from the date of this Order,what steps the Respondents have taken to comply herewith "APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL OFFER William Essig, Filomena Marianetti,and Neal Delaney full reinstatement,and pay themDatedBy(Representative)(Title)Note:We will notify the three above-named dischargedpersons if presently in the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationin accordance with the Selective Service Act and the Univer-salMilitary Training and Service Act, as amended, afterdischarge from the Armed Forces.Thisisanofficialnotice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, FourthFloor, The 120 Building, 120 Delaware Avenue, Buffalo,New York .14202, Telephone 716-842-3100.